DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed June 22, 2022.
	Claims 1-20 are pending.  Claims 1, 7 and 9 are amended.  Claims 1 and 11 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusswig et al. (U.S. 2017/0076811; hereinafter “Reusswig”).
Regarding independent claim 1, Reusswig discloses a NAND memory device (Figs. 1A-4) comprising:
a first group of pages made up of NAND memory cells (Fig. 4: for example WL2-WL_d1);
an indicator page of NAND memory cells that serves as a read disturb indicator page for the first group of pages (read disturb will be determined using the row of proxy memory cells, see Abstract);
a memory controller (Figs. 1A-1B and 2: Controller);
a read counter (see page 2, par. 0018).
The limitations, “capable of storing a first number of bits" and "capable of storing a second number of bits, the first number of bits greater than the second number of bits” are considered met because it recites a mere possibility of performing a function (“capable of”) and does not require actual performance of the function. In re Danly, 263 F.2d 844, 847 (CCPA 1959).
Furthermore, as discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “a first group of pages capable of storing a first number of bits, an indicator page that stores host data and serves as a read disturb indicator page, each capable of storing a second number of bits, the first number of bits greater than the second number of bits, and the memory controller configured to determining whether a read counter for the first group of pages is above a threshold, responsive to determining that the read counter is above the threshold, determining whether the indicator page of NAND memory cells indicates a read disturb error, and responsive to determining that the indicator page of NAND memory cells indicates the read disturb error, scanning pages in the first group of pages to determine whether any of those pages have read-disturb errors.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Reusswig’s NAND memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 2, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “receiving a read request for a first page in the first group of pages, and responsive to receiving the read request: incrementing the read counter for the first group of pages, applying a test voltage to the indicator page, and applying a read voltage to the first page.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, Reusswig discloses wherein the test voltage is a passthrough voltage (see page 4, par. 0042).
Regarding claim 4, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “the operations of scanning pages in the first group of pages to determine whether any of those pages have read-disturb errors comprises reading values stored in each page of the first group of pages and determining for each page, whether a number of bits that are in error for that page exceeds a threshold.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Reusswig discloses wherein the indicator page is configured as Single Level Cells (SLC) or Multi-Level Cells (MLC) and the first group of pages is configured as Triple Level Cells (TLC) (the memory cells couple to read proxy word line are of single-level memory and the row of selected memory cells or “first page” can be triple level cells or multi-level cells in addition of the single-level cells, see page 5, par. 0058).
Regarding claim 6, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “the operations further comprises responsive to determining that the indicator page of NAND memory cells does not indicate the read disturb error, refraining from scanning pages in the first group of pages.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “the operations of determining whether the indicator page of NAND memory cells indicates the read disturb error comprises reading a value in the indicator page and determining whether a number of error bits exceeds an error threshold.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Reusswig discloses wherein the indicator page is in a same block as the first group of pages (non-volatile memory 300, see page 5, par. 0058; see also Fig. 4).
Regarding claim 10, Reusswig discloses wherein the read counter is for a superblock (Fig. 4: 300 can be labeled as “superblock”) and wherein the first group of pages is less than a superblock (Fig. 4: the group of WL2-WL_d1 is less than 300).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, there is no teaching or suggestion in the prior art of record to provide the recited second read counter for a second group of pages of NAND memory cells is above a second threshold, the second group of pages comprising NAND memory cells that are each configured to store the first number of bits, responsive to determining that the second read counter is above the second threshold, determining whether a second indicator page of NAND memory cells that serves as a read disturb indicator page for the second group of pages indicates a read disturb error, the second indicator page comprising NAND memory cells that are each configured to store a third number of bits, the first number of bits greater than both the second number of bits and the third number of bits, the third number of bits greater than the second number of bits, the second indicator page storing host data during its use as an indicator page; and responsive to determining that the second indicator page of NAND memory cells indicates the read disturb error, scanning pages in the second group of pages to determine whether any of those pages have read-disturb errors; and wherein a number of pages in the first group of pages is greater than a number of pages in the second group of pages.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 11, there is no teaching or suggestion in the prior art of record to provide the recited steps of responsive to determining that the read counter is above the threshold, determining whether an indicator page of NAND memory cells that serves as a read disturb indicator page for the first group of pages indicates a read disturb error, the indicator page comprising NAND memory cells configured to store a second number of bits, the first number of bits greater than the second number of bits, the indicator page storing host data during its use as an indicator page, and responsive to determining that the indicator page of NAND memory cells indicates the read disturb error, scanning pages in the first group of pages to determine whether any of those pages have read-disturb errors, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claims 1-10 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant asserts that Reusswig does not appear to disclose or suggest an indicator page that stores host data and that is made up of NAND memory cells that each store a second number of bits that serves as an indicator for a first group of pages that is made up of NAND cells that each store a first number of bits, see Applicant’s Remarks page 8.  This particular remark is not considered persuasive.
Reusswig’s first group of pages made up of NAND memory cells and the indicator page of NAND memory cells are substantially identical in structure to the claimed first group of pages made up of NAND memory cells and the indicator page of NAND memory cells, see rejection above.  When the structure of the prior art is substantially identical to the claimed apparatus, the claimed functions are presumed inherent, see MPEP 2112.01(I).  Applicant has not shown that the prior art device and claimed device are not the same or proven prior art device is incapable of performing the claimed functions.  Therefore, the rejections are considered proper and maintained.
The other claims were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825